Citation Nr: 0012687	
Decision Date: 05/12/00    Archive Date: 05/18/00

DOCKET NO.  98-15 917A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Propriety of the reduction of an award of nonservice-
connected pension benefits based on changed income, made 
effective from December 1, 1997.

2.  Entitlement to special monthly pension based on the need 
for regular aid and attendance.    


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel



INTRODUCTION

The veteran served on active duty from May 1970 to June 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from two determinations by the Reno, Nevada, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The first, dated in December 1998, implemented an RO 
letter of June 1998, which had proposed that the veteran's 
award of nonservice-connected pension be reduced, based on 
changed income exceeding the regulatory income limit for 
entitlement to pension awards due to an award of Social 
Security Administration (SSA) benefits.  The RO reduced the 
pension effective December 1, 1997.  The second, also dated 
in December 1998, denied the veteran's claim of entitlement 
to special monthly pension for housebound status or regular 
aid and attendance.

The Board observes that the veteran had initiated an appeal 
of an August 1997 RO decision.  The August 1997 decision 
determined that there was no clear and unmistakable error 
(CUE) with regard to a prior final RO decision, dated July 
15, 1993, which had denied the veteran's claim of nonservice-
connected pension.  In September 1998, the RO received a 
Notice of Disagreement with regard to the August 1997 
decision.  On October 9, 1998, the RO issued the veteran a 
Statement of The Case and advised him that he had 60 days 
(i.e., until December 9, 1998) from the date of issue of the 
Statement of The Case to file a substantive appeal.  A review 
of the record shows that a timely appeal was not filed within 
the regulatory appellate period, nor did the veteran request 
an extension to file an appeal.  As a timely appeal was never 
perfected, the August 1997 RO decision is now final.


REMAND

The Board notes that the veteran had initially been 
represented in his appeal by John L. Hilts, attorney-at-law.  
However, in an August 1998 letter, Attorney Hilts notified VA 
that he was no longer representing the veteran.  This was 
confirmed at the veteran's hearing at the RO in September 
1998, in which he appeared at the hearing pro se and reported 
to the Hearing Officer that he had dismissed Attorney Hilts 
as his representative.  In the veteran's VA Form 1-9, which 
was received by the RO in July 1999 as his Substantive Appeal 
of the pension reduction issue, he indicated that the 
veterans service organization, AMVETS, was his representative 
in the current appeal.  A review of the claims files, 
however, does not contain any signed authorization from the 
veteran, either as a written statement or a VA 21-22 Form, 
designating power of attorney to AMVETS.  The RO should send 
the veteran the information necessary to appoint a service 
organization as his representative.

In the veteran's Substantive Appeal of April 1999, regarding 
the denial of his claim for special monthly pension, he 
indicated that he desired to have a hearing before the Board 
at the VA Central Office (CO) in Washington, D.C.  Several 
months later, in his Substantive Appeal of July 1999, 
regarding the issue of propriety of the reduction of his 
nonservice-connected pension award, he indicated that he 
desired to have a hearing at the RO before a traveling Board 
Member.  In this document, he also presented further argument 
on the aid and attendance issue.  The Board considers the 
June 1999 Form 9 as revising the hearing request.  Thus, the 
veteran has requested a hearing before a traveling member of 
the Board.  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should provide the veteran 
with the information/form necessary to 
appoint a service organization as his 
representative.

2.  The RO should schedule the veteran 
for a hearing before a traveling member 
of the Board.  

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this remand is to afford the veteran 
due process of law.  The appellant need take no action until 
otherwise notified.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The law requires full 
compliance with all orders in this remand.  Stegall v. West, 
11 Vet. App. 268 (1998).

This matter must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


